ALEXANDER, Justice.
In October, 1934, the county court of McLennan county rendered judgment in ' favor of the Cooper Company, Inc., against W. E. Moeller and Paul Luedtke for foreclosure of a chattel mortgage lien on certain property described therein. At a subsquent term of the court, in May, 1935, the said W. E. Moeller and Paul Luedtke filed a bill of review to have the judgment above referred to set aside on the ground that it was entered through mistake and without proper notice to the defendants of the setting of the case. Upon a trial of the bill of review before the court without a jury, said court, on June 29, 1935, rendered a judgment setting aside, canceling, and vacating the judgment previously entered in October, 1934, but no disposition was made of the original controversy between the parties to the suit. The Cooper Company, Inc., appealed.
It is apparent that the order appealed from is not a final judgment from which an appeal would lie, and for that reason this court is without jurisdiction of the *754appeal. Boone v. Anderson (Tex.Civ.App.) 45 S.W.(2d) 629; Hubbard v. Tallal (Tex.Com.App.) 92 S.W.(2d) 1022, par. 1, and authorities there cited.
The appeal is dismissed without prejudice to the right of the parties to proceed to final trial and disposition of the entire controversy.
Appeal dismissed.